Citation Nr: 1035585	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim 
of entitlement to service connection for bilateral sensorineural 
hearing loss has been submitted and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for tinnitus has been 
submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to December 1973 and served thereafter in the Army 
National Guard from September 1981 to August 2001 with various 
periods of active duty, active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The reopened claims of entitlement to service connection 
for bilateral sensorineural hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed August 1992 rating decision, in pertinent part, 
denied service connection for hearing loss and tinnitus finding 
no medical evidence of current diagnoses of hearing loss or 
tinnitus related to any incident of his military service. 

2.  Evidence received since the August 1992 decision raises a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision that denied the claims for 
entitlement to service connection for bilateral sensorineural 
hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the August 1992 rating decision in 
relation to the Veteran's claims for entitlement to service 
connection for bilateral sensorineural hearing loss and tinnitus 
is new and material, and, therefore, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran initially claimed service connection for hearing loss 
and tinnitus mainly attributable to his service in the Army 
National Guard service working with cannons.  The Veteran was 
afforded a VA examination in February 1992, but audiometric 
results indicated hearing within normal limits bilaterally.

In an August 1992 rating decision, the RO denied the claim 
finding the medical evidence at that time did not show the 
Veteran had a current diagnosis of hearing loss.  The RO further 
noted the Veteran's service treatment records and medical records 
as a whole were silent as to any ongoing complaints of hearing 
loss or tinnitus.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  

No correspondence was received from the appellant within the 
appeal period.  Therefore, the August 1992 rating decision is 
final.

At the time of the August 1992 rating decision, the record 
included the Veteran's service treatment records for his active 
duty service from December 1970 to December 1973, which are 
silent as to any complaints, treatment or diagnoses of hearing 
loss or tinnitus.  The record also contained a VA examination 
dated in February 1992 where audiometric findings at that time 
were within normal limits bilaterally.  The record also contained 
some medical records from the Veteran's service in the Army 
National Guard confirming the Veteran did work on tanks, was part 
of the armory cavalry and was exposed to artillery fire from 
August 1983 to September 1988.  

Potentially relevant evidence received since the 1992 decision 
includes the Veteran's lay statements, a private audiological 
treatment report dated August 2000, VA outpatient treatment 
records, and some personnel records confirming the Veteran's 
period of Army National Guard service.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims his hearing loss and tinnitus is 
attributable to noise trauma incurred while in the National 
Guard.  More recently, the Veteran specifically claims an 
incident in July 2000 where a cannon was fired without warning 
during annual military training near his left ear.  The cannon 
was fired unexpectedly, so the Veteran claims he was not wearing 
hearing protection and thereafter experienced bilateral ringing 
in his ears and hearing loss, his left ear worse than his right. 

The RO previously denied the claim finding no medical evidence 
indicative of current diagnoses of hearing loss and tinnitus 
related to his military service.  Accordingly, for evidence to be 
new and material in this matter, it would have to tend to show 
that the Veteran currently has hearing loss and tinnitus 
attributable to his military service. 

An August 2000 private treatment record by Dr. Ritchey, D.O., 
indicates the Veteran sought treatment in late August 2000 
complaining of ringing in his ears and hearing loss in the left 
ear after an "unannounced discharge from ... [a] tank cannon on 
his left side" just recently.  After audiological testing, Dr. 
Ritchey diagnosed the Veteran with bilateral asymmetrical high 
frequency sensorineural hearing loss "likely...related to the 
recent blast."  The audiogram attached to Dr. Ritchey's 
statement, however, does not support a finding of right ear 
hearing loss within the regulatory definition.  See38 C.F.R. § 
3.385.

The record also contains the RO's efforts attempting to obtain 
the Veteran's treatment records during his service in the Army 
National Guard or to otherwise confirm the Veteran's claimed July 
2000 injury.  Regrettably, no records could be located.  Service 
personnel records confirm, however, that the Veteran had 39 days 
of active duty from August 1999 to August 2000. 

The Board notes new VA outpatient treatment records through 2005 
are noticeably silent as to complaints, treatment or diagnoses of 
hearing loss and tinnitus. 

In short, the new evidence shows some evidence that the Veteran 
may have incurred acoustic trauma during a period of active duty 
for training in July or August 2000 and thereafter complained of 
hearing loss and tinnitus.  The Board notes, however, that the 
medical evidence is not dispositive because it is unclear whether 
the Veteran currently has chronic hearing loss and tinnitus 
attributable to the claimed July 2000 trauma.  Dr. Ritchey noted 
the Veteran's complaints of ringing in the ears, but did not 
diagnose the Veteran with tinnitus.  Dr. Ritchey diagnosed the 
Veteran with bilateral asymmetrical high frequency sensorineural 
hearing loss, but the accompanied audiogram does not clearly show 
evidence of a hearing loss disability within the regulatory 
definition.  See 38 C.F.R. § 3.385. 

Although not dispositive, at the very least, the evidence may be 
deemed "material" for purposes of reopening the Veteran's claims 
and to that extent, the claims are granted.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Since the claims are being 
reopened, any deficiencies in notice were not prejudicial to the 
Veteran.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for bilateral sensorineural hearing 
loss, the claim is reopened, and, to that extent only, the appeal 
is granted.

As new and material evidence has been received to reopen the 
claim for service connection for tinnitus, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

As indicated above, the Veteran claims he has current hearing 
loss and tinnitus related to a July 2000 incident during ACDUTRA 
where a cannon went off without warning near his left ear.  The 
Veteran claims since that time he has suffered with ringing in 
the ears and hearing loss, especially in the left ear.  

In prior statements, however, the Veteran has also indicated he 
suffered gradual hearing loss due to his service in the National 
Guard from the 1980s to 2001 related to acoustic trauma suffered 
working with tanks, armory and cannons.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Military records confirm the Veteran served in the Army National 
Guard from September 1981 to August 2001, to include working in 
the armory cavalry.  Evidence as to whether the Veteran actually 
has current diagnoses of hearing loss and tinnitus, however, is 
conflicting in the record.

The Veteran's service treatment records during his active duty 
from December 1970 to December 1973 are silent as to any 
complaints, treatment or diagnoses of hearing loss or tinnitus.  
After service, the Veteran was afforded a VA audiological 
examination in February 1992, which revealed hearing within 
normal limits. 

As indicated above, however, there is a private August 2000 
medical record from Dr. Ritchey, D.O., which documents the 
Veteran sought treatment after a cannon went off without warning 
during National Guard service causing ringing in his ears and 
hearing loss, especially in the left ear.  Dr. Ritchey diagnosed 
the Veteran with bilateral asymmetrical high frequency hearing 
loss.  The attached audiogram was in graphical form. 

There are no current medical records confirming whether the 
Veteran currently has hearing loss or tinnitus.  Indeed, post-
service VA outpatient treatment records through 2005 are 
noticeably silent as to any complaints, treatment or diagnoses of 
hearing loss or tinnitus.

Regrettably, the Veteran's medical records during his service in 
the Pennsylvania Army National Guard could not be located.  
Accordingly, the July 2000 claimed incident could not be 
confirmed.  

The Board finds, however, there is sufficient evidence in the 
record that the Veteran belonged to an armory cavalry and was 
regularly exposed to artillery fire and cannon fire during his 
service with the National Guard.  Accordingly, the Board concedes 
that the Veteran was exposed to acoustic trauma during his 
service in the Army National Guard.

In light of the conflicting medical evidence with regard to 
diagnosis and likely etiology, the Board concludes a VA 
examination is necessary to ascertain whether the Veteran 
currently has hearing loss and tinnitus related to his military 
service.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2005 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records for 
the Veteran from the VA Medical Center in 
Cleveland, Ohio from August 2005 to the 
present regarding hearing loss and tinnitus 
treatment.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the Veteran 
for an appropriate VA examination for the 
claimed conditions of bilateral hearing loss 
and tinnitus to determine the severity and 
likely etiology of any and all found 
conditions in light of the Veteran's noise 
exposure in the Army National Guard in the 
armory cavalry.  

The claims folder, to include a copy of this 
Remand, must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving all 
conflicting evidence.  

The examiner is specifically asked to 
reconcile the conflicting evidence, to 
include the August 2000 opinion and 
findings by Dr. Richey.  Was the 
Veteran's apparent hearing problems at 
that time (August 2000) acute and 
transitory or chronic?

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

3. After the above is complete, readjudicate 
the Veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


